Citation Nr: 1719182	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness, and/or as due to exposure to environmental hazards during Persian Gulf War service. 

2.  Entitlement to service connection for a disability manifested by loss of memory/concentration, to include undiagnosed illness and medically unexplained chronic multisymptom illness, and/or as due to exposure to environmental hazards during Persian Gulf War service, and/or as secondary to migraine headaches, to include medications prescribed therefor. 

3.  Entitlement to service connection for a disability manifested by fatigue, to include undiagnosed illness and medically unexplained chronic multisymptom illness, and/or as due to exposure to environmental hazards during Persian Gulf War service.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and from May 1988 to December 1991. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2009, a hearing was held before the undersigned at the RO in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's electronic record.  In December 2010, the Board remanded the appeal to the RO for additional development.  In a June 2014 decision, the Board denied service connection for migraine headaches and a disability manifested by fatigue, concentration loss, and memory loss.  The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a Joint Motion for Remand (JMR) of the parties, vacated the Board's June 2014 decision and remanded the matters back to the Board for action consistent with the JMR. 

In January 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development; specifically, to have the AOJ obtain potentially outstanding treatment records from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, dated in 1993, which allegedly disclosed treatment for the Veteran's headaches.  Thereafter, the VAMC in Pittsburgh, Pennsylvania, reported that its facility did not have treatment records of the Veteran, dated in 1993.  (See VA Form 21-0820, Report of General Information, dated in December 2016).  In addition, the Board requested an opinion as to the etiology of the Veteran's disability manifested by fatigue, concentration loss, and memory loss, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness, to include as due to a headache disability and medications prescribed therefor.  In January 2017, a VA physician provided an opinion as to the etiology of the Veteran's disability manifested by fatigue, concentration loss, and memory loss.  (See VA Chronic Fatigue Syndrome (CFS) Disability Benefits Questionnaire (DBQ) and opinion, dated in January 2017).  Thus, the requested development has been completed and the matters have returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1  The Veteran served in the Southwest Asia Theater during the Persian Gulf War and was exposed to environmental hazards, including hazardous chemicals. 

2.  The Veteran had symptoms of migraine headaches during active service.

3.  The Veteran had symptoms of migraine headaches since service separation.

4.  The Veteran's cognitive disorder is related to his migraine headaches and has been aggravated by medications prescribed therefor. 

5.  The Veteran's fatigue has been attributed to a diagnosis of hemochromatosis, a genetic condition that is unrelated to military service, to include the ingestion of pyndostigmine bromide (PB) pills.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches, to include and/or as due to exposure to environmental hazards during Persian Gulf War service have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a cognitive disorder as secondary to service-connected migraine headaches, to include medications prescribed therefor, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for a disability manifested by fatigue have not been met, to include as due to an undiagnosed illness and medically unexplained chronic multisymptom illness, and/or as due to exposure to environmental hazards during Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the claims of entitlement to service connection for migraine headaches, and a disability manifested by memory loss and loss of concentration, consideration has been given with respect to VA's duties to notify and assist.  Given the Board's award of service connection for these claims herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist as to these issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the claim for service connection for a disability manifested by fatigue, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act of 2000 by way of a March 2007 letter which was sent prior to the initial unfavorable decision in July 2007.  Such letter advised the Veteran of the evidence and information necessary to substantiate this claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information. 

Relevant to the duty to assist, the Veteran's available service treatment, as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in May 2011 and January 2017.  The VA examiners offered opinions as to the etiology of the Veteran's disability manifested by fatigue.  The examiners offered clear conclusions with supporting data as well as reasoned medical explanations for their respective opinions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

As indicated in the Introduction, the Board remanded the appeal for additional development in January 2016.  Specifically, the AOJ was to obtain potentially outstanding treatment records from the VAMC in Pittsburgh, Pennsylvania, dated in 1993, which allegedly disclosed treatment for the Veteran's headaches.  Thereafter, the VAMC in Pittsburgh, Pennsylvania, reported that its facility did not have treatment records of the Veteran, dated in 1993.  (See VA Form 21-0820, Report of General Information, dated in December 2016).  In addition, the Board requested an opinion as to the etiology of the Veteran's disability manifested by fatigue, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  In January 2017, a VA physician provided an opinion as to the etiology of the Veteran's disability manifested by fatigue.  (See VA CFS DBQ and opinion, dated in January 2017).   Therefore, the Board finds that the AOJ has substantially complied with its January 2016 remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the September 2009 hearing, the undersigned identified one of the issues on appeal as entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness and medically unexplained chronic multisymptom illness and of the evidence needed evidence to substantiate the claim.  Also, information was solicited regarding the Veteran's in-service treatment of fatigue, the type and onset of symptoms of his fatigue, and his contention that his military service caused his fatigue.  Furthermore, the Veteran was informed of the evidence necessary to substantiate his claim and testimony regarding outstanding records was solicited.  Therefore, not was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," was also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim of entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness and medically unexplained chronic multisymptom illness based on the current record.

II. Laws and Regulations

The Veteran seeks service connection for migraine headaches and disabilities  manifested by memory loss/loss of concentration and fatigue each to include as due to undiagnosed illness and medically unexplained chronic multisymptom illness, and/or as due to exposure to environmental hazards during Persian Gulf War service.  After a discussion of the laws and regulations governing service connection and Persian Gulf claims, the Board will analyze the claims. 

Service Connection-general criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (migraine headaches), are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Migraine headaches are a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection-Persian Gulf Claims

Service connection may be established for chronic disabilities due to undiagnosed illnesses, if there is evidence that the claimant:  (1) is a "Persian Gulf Veteran"; (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf Veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  Objective indications of chronic disability are described as either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2). Further, a chronic disability is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.  A qualifying "chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multisymptom illnesses:  chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multisymptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), however, if there is affirmative evidence that an undiagnosed illness: (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

III. Merits Analysis

At the outset, the Board notes that as the Veteran's DD Form 214 reflects that he was awarded, in part, the Southwest Asia Service Medal with two Bronze Stars, he is shown to meet the criteria for a Persian Gulf veteran.  38 C.F.R. § 3.317(e).

a. Migraine Headaches

The Veteran contends that his migraine headaches originated in service.  Specifically, the Veteran contends that he was exposed to environmental hazards, particularly PB pills during his Persian Gulf service and that he began to have headaches after returning from Southwest Asia.  (See Veteran's handwritten letter to VA, received in November 2008; VA Form 9, Substantive Appeal, received by VA in June 2009, and Hearing Transcript (T.) at pages 11-12).  In the alternative, the Veteran contends that his headaches are due to a qualifying chronic disability, to include an undiagnosed illness and medically unexplained chronic multisymptom illness.  

As the Board is granting service connection based on direct service connection (adjudicated below), the additional theories of presumptive service connection (38 C.F.R. § 3.303(b)) for a qualifying chronic disability, to include undiagnosed illness and medically unexplained chronic multisymptom illness are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, these service connection theories will not be further discussed.  
The Board first finds that the Veteran is currently diagnosed with migraine headaches.  Here, multiple VA treatment and examination reports have demonstrated diagnosis of, and treatment for, migraine headaches.  (See March 2008 VA neuropsychiatric outpatient report and May 2011 VA psychiatric examination report). 

As noted previously herein, the Veteran served in the Southwest Asia Theater during the Persian Gulf War.  His DD Form 214 reflects that he was awarded, in part, the Southwest Asia Service Medal with two Bronze Stars.  Thus, he is shown to meet the criteria for a Persian Gulf veteran.  38 C.F.R. § 3.317(e).  Exposure to environmental hazards, including hazardous chemicals is consistent with the circumstances, conditions, and hardships of the Veteran's service in the Southwest Asia Theater of operations; therefore, the account of exposure to environmental hazards, including hazardous chemicals, during service is credible and of significant probative value.

A review of the Veteran's service treatment reports reflects that he reported that he had sustained a concussion on a Report of Medical History form prepared in connection with a May 1986 Army Reserve examination.  The examining physician noted that the Veteran had sustained a cerebral concussion in 1977 with no sequelae.  On two occasions in January 1990, the Veteran reported flu symptoms including headaches among other things.  He was assessed with possible gastroenteritis and probable flu on those occasions.

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of migraine headaches in service and since service separation.  Evidence in favor of the Veteran's contentions regarding the onset and duration of migraine headache symptoms includes, but is not limited to, an April 2006 Persian Gulf registry examination.  During that examination, the Veteran reported an incident in service when he suffered a three day unexplained episode of unconsciousness.  He reported that he began having migraine headaches shortly thereafter.  The examiner assessed the Veteran with a history of migraine headaches by his report.  At a July 2006 neurology consultation, the examiner reviewed the April 2006 registry examination and noted the Veteran's history of migraine headaches.  He noted that the Veteran had been treated with Imitrex with no effectiveness.  The Veteran reported the use of aspirin for his headaches.  Other evidence in support of the claim includes an August 2006 sleep disorders consultation report.  At that time, the Veteran reported migraines and [decreased] short-term concentration since Desert Storm.  In March 2008, the Veteran underwent neuropsychological testing which revealed a diagnosis, in part, of headaches.  

The Veteran's testimony before the undersigned in September 2009 is also supportive of the claim.  During the hearing, the Veteran testified that he had had one (1) migraine during service when he was dehydrated in the field.  He reported that even after he was rehydrated, the migraine remained.  He stated that he was not aware that it was a migraine headache until he started to regularly get them after service.  The Veteran testified that the headaches increased in frequency over the years.  He reported that he did not have any preexisting conditions prior to service.  The Veteran stated that he tried to get treatment for headaches at the VA Medical Center in Pittsburgh, Pennsylvania in the early 1990s. 

Evidence against the claim includes a VA psychiatric examiner's May 2011 opinion.  In May 2011, a psychiatric examiner reviewed the Veteran's relevant medical history and noted that the Veteran had one (1) episode at age ten or eleven whereby he suffered a concussion and loss of consciousness for a minute.  He was hospitalized for observation but required no further treatment and had no subsequent difficulties.  The examiner concluded that in light of the fact that the Veteran experienced a mild concussion for which a full recovery was expected with the lack of any documentation of headaches prior to service and the consistent report of full recovery from the mild concussion at age ten, it is unlikely that the Veteran had a pre-existing headache disorder prior to entering service.  

The May 2011 VA examiner summarized that the Veteran had migraine headaches but that there was no documentation of migraine headaches during service or prior to 2006 when the Veteran requested treatment at VA.  The examiner noted that the Veteran did not attempt to seek treatment for his headaches until 1993 and that he did not follow through due to insurance issues.  The examiner noted that the Veteran also demonstrated a weakness in verbal fluency on neuropsychiatric testing but noted that this likely represented a side effect of Topiramate and the examiner noted that the Veteran had no other significant impairment.  The examiner concluded, in part, that the Veteran's migraine headaches were unlikely due to service.  The examiner related that the Veteran's only reports of headaches in service were symptoms of viral illnesses and there was no documentation of any reaction to PB pills.  The examiner noted that the Veteran did not attempt to seek treatment for headaches until 1993, two years after leaving service. Consequently, the examiner determined that a nexus or temporal relationship between the reported reaction to PB pills and the onset of migraine headaches was unlikely to be due to the ingestion of PB pills  (See May 2011 VA psychiatric examination report). 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that it has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had migraine headache symptoms that began during service and have continued since service separation; thus, tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  The Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the Veteran's migraine headaches began in service and that they have continued since that time.  In Walker v. Shinseki, the United States Court of Appeals for the Federal Circuit held that the presumptive theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  The Veteran's migraine headaches are a chronic disease listed under 38 C.F.R.  § 3.309(a), as indicated above.  The finding that the Veteran has had migraine headache symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed recurrent migraine headache disability.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (recognizing lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's migraine headaches were related to service, that is, were incurred in service.  The evidence reflects that the Veteran did not have headache problems prior to service.  Available VA treatment (medical) records reflect that the Veteran has been treated on numerous occasions for migraine headache symptoms since at least 1996 with a history of headaches after returning from Southwest Asia in 1991, and the Veteran has credibly testified that such symptoms have been present in service and since service separation.  The Board notes that the Veteran has maintained in written statements and testimony that he had sought treatment for headaches at a VA facility from 1992 to 1995 and in the early 1990s, respectively.  A response from the VA Medical Center in Pittsburgh, Pennsylvania reflects that that facility did not have any records of the Veteran, dated in 1993.  The Board notes, however, that the Veteran reported on his VA Form 9 that he had received treatment for headaches from this facility from 1992 to 1993  Yet, a search for records, dated in 1992, was not conducted.  Notwithstanding the foregoing, the evidence shows that the symptoms of migraine headaches had onset during service, and that they have continued since that time.  See 38 C.F.R. § 3.307, 3.309.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for migraine headaches have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

b. Cognitive Disability manifested by memory/concentration loss 

The Veteran contends that his disability with memory/concentration loss did not originate in service but that it cycled with his migraine headaches.  (T. at page (pg) 14).  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theories of direct and presumptive service connection, to include undiagnosed illness and medically unexplained chronic multisymptom illness, are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, these service connection theories will not be further discussed.  

A March 2008 VA treatment report reflects that the Veteran underwent neuropsychological testing that revealed a diagnosis of cognitive disorder.  (See March 2008 VA treatment report).  The post-service evidence of record reflects that several VA examiners throughout the appeal have linked the Veteran's cognitive difficulties and problems, such as verbal fluency, to his migraine headaches and have opined that medications prescribed therefor, notably Topiramate, have also exacerbated these problems.  (See March 2008 and May 2009 VA treatment reports and May 2011 VA psychiatric examination report).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

Accordingly, in view of the Board's award for migraine headaches herein, the  Board finds that the criteria for service connection for a cognitive disorder as secondary to the service-connected migraine headaches and medications prescribed therefor have been met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102, 3.310.

c. Disability Manifested by Fatigue

The Veteran seeks service connection for a disability manifested by fatigue, to include undiagnosed illness and medically unexplained chronic multisymptom illness, and/or as due to exposure to environmental hazards during Persian Gulf War service.

At the outset, because the most probative evidence shows that the Veteran's complaints of fatigue have been attributed to a diagnosis of hemochromatosis, but not an undiagnosed illness or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application with respect to this claim.  (See May 2011 VA neurological opinion and January 2017 VA opinion).  

Nevertheless, service connection for fatigue due to hemochromatosis may still be granted if it is shown to be directly related to service.  Combee, supra.

The Board acknowledges the Veteran's lay statements that his fatigue cycles with his migraine headaches.  (T. at pg. 14).  The cause of the diagnosed hemochromatosis, however, is a complex medical question that requires medical expertise, and the Veteran, a lay person, has not indicated that he possesses the training or expertise to provide a qualified opinion as to its cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Here, VA examiners in May 2011 and January 2017 have opined that the cause of the Veteran's hemochromatosis is genetic, and that the Veteran's fatigue has not been caused or aggravated by service, to include the ingestion of PB pills.  (See May 2011 and January 2017 VA opinions).  These opinions are against the claim and are uncontroverted.  

In light of the foregoing, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's fatigue due to hemochromatosis is causally linked to his military service, including exposure to the ingestion of PB pills.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied. 

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for migraine headaches is granted. 

Service connection for a cognitive disorder as secondary to migraine headaches, to include medications prescribed therefor, is granted. 

Service connection for a disability manifested by fatigue, to include undiagnosed illness and medically unexplained chronic multisymptom illness, and/or as due to exposure to environmental hazards during Persian Gulf War service is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


